  Case 1-19-01120-cec             Doc 55       Filed 03/16/20       Entered 03/16/20 19:54:49




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re:                                                               Chapter 11

4921 12th Avenue, LLC,                                               Case No. 18-47256-cec

                                    Debtor

----------------------------------------------------------------X

Mark Frankel as Plan Administrator for 4921 12th
Avenue LLC,
                           Plaintiff,                                Case No. 19-01120-cec
         -against-

 Yehuda Salamon, David Salamon, Yidel’s Shopping
 Cart, Inc, E-Commerce Expand, LLC, Yidel’s Online
 Food Station, LLC, Yidels Shopping Cart, Inc. d/b/a
 Riverstone Group, Riverstone USA, LLC and “John Doe
 1 through John Doe 10, the last ten names being fictitious
 And unknown to Plaintiff, person or persons intended
 Being persons, corporations or others, being the current
 And former tenants or occupants of the Debtor’s real
 Property located at 4917-4921 12th Avenue, Brooklyn, \
 New York,
                             Defendant.
-----------------------------------------------------------x
             REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                 MOTION TO DISMISS AMENDED COMPLAINT

         David Salamon (the “Defendant”), through his attorney, Phillip Mahony, Esq.,
hereby replies to Plaintiff’s Affirmation in Opposition to David Salomon’s Motion to
Dismiss Amended Adversary Complaint (ECF No. 53) (the “Opposition”).



                                              Background
             1. The Plaintiff’s original complaint was filed on September 9, 2019 (ECF
No. 1) (the “Original Complaint.”) A motion to dismiss was filed by the Defendant on the
grounds that the Plaintiff had failed to state a cause of action against the Defendant upon



                                                                                                1
  Case 1-19-01120-cec          Doc 55      Filed 03/16/20      Entered 03/16/20 19:54:49




which relief could be granted (ECF No. 12) (the “Original Motion to Dismiss.”) At a
hearing on the Original Motion to Dismiss held before this court on January 22, 2020 (the
“January 22 Hearing”), the Court found for the Defendant and dismissed the Complaint
for failure to state a cause of action, but, after the Plaintiff stated to the Court that the

Defendant had made incriminating statements during an examination and during
testimony in an unnamed court case, the Court granted Plaintiff 30 days to “expand” on
his pleading and amend the Original Complaint accordingly. An amended complaint was
subsequently filed by the Plaintiff. (ECF No. 43) (the “Amended Complaint”). The
Defendant filed a Motion to Dismiss the Amended Complaint on the grounds that the
Amended Complaint left intact the causes for the dismissal of the Original Complaint
(ECF No. 45) (the “Amended Motion to Dismiss” and, along with the Original Motion to
Dismiss, the “Motions to Dismiss.”


 The Amended Complaint should be dismissed because leave to amend was granted
     based on unsubstantiated allegations that the Defendant had incriminated
                  himself in a related, but unnamed, court case.
            2. As will be discussed in greater detail below, Plaintiff’s statements to
the Court at the January 22 Hearing alleging that incriminating examination or testimony
had been made by the Defendant, were not expanded on, as the Court had directed, or
even mentioned, in the Amended Complaint, and were again not expanded on, or even
mentioned in the Opposition. The grounds for granting the amending of the Original
Complaint have therefore not been substantiated. The arguments made in Defendant’s
Motions to Dismiss therefore still stand and, for this and other reasons discussed below,
the Amended Complaint should be dismissed with prejudice.
            3. As can be seen from pages 41 and 42 of the court transcript as quoted
below, the Court, in dismissing the Original Complaint, found that David Salamon’s
“nexus to this action has not been adequately pled” and that Plaintiff would have to do
“more than” than just allege that Mr. Salamon “upon information and belief, [is] an alter


                                                                                                2
  Case 1-19-01120-cec        Doc 55      Filed 03/16/20      Entered 03/16/20 19:54:49




ego” of the subject entities. Plaintiff’s counsel responded by claiming that he knew
Salamon was an alter ego because he had “examined [Salamon] in State Court and that
“he [Salamon] testified” that he “effected” the subject fraudulent transfer.” In reference
to this new information introduced by Plaintiff’s counsel, the Court responded: “Okay,

then you need to plead, you need to expand your pleading,” and the Court granted the
Plaintiff thirty days to amend the Complaint. The transcript, in relevant part, reads as
follows:


       THE COURT: Let us talk about Mr. Mahony’s motion. Okay, my
       inclination here is to say that Mr. David Salamon’s nexus to this action has
       not been adequately pled. That if you have a, you have grounds to, you said
       upon information and belief he’s an alter ego, I think you have to do more
       than that.
       MR. FIVESON: Your Honor, he just testified, you know, there are other
       Bankruptcy and State Court proceedings. He testified about three weeks ago
       that he’s the principle of defendant Riverstone –
       THE COURT: The fact that you’re a principle doesn’t automatically make
       you an alter ego.
       MR FIVESON: Your Honor, I know, because I’ve examined him in State
       Court, that the [sic] effected the $2.5 million transfer –
       THE COURT: Okay, then you need to plead, you need to expand your
       pleading.
       MR FIVESON: I can state that in this pleading, he effected that transfer.
       THE COURT: Okay, he effectuated it, you mean?
       MR FIVESON: He did it, he wired the money.
       THE COURT: Okay, and there may also be facts that would be the basis for
       a piercing the veil claim, but I think that it’s not adequately pled as such, so
       I’m going to dismiss this claim with leave to release within thirty days.
       [The Entire Transcript is attached hereto as Exhibit A.]




                                                                                             3
  Case 1-19-01120-cec         Doc 55     Filed 03/16/20      Entered 03/16/20 19:54:49




           4. It is clear from the transcript that the Court granted Plaintiff’s counsel
leave to amend his pleading based upon his argument that he had “examined” the
Defendant and that the Defendant had “testified” in such a manner as to support the
allegations made in the Original Complaint. It is also clear that when the Court invited

Plaintiff’s counsel to “expand” on his pleading, they were referring to that argument,
which was the only argument that counsel had made during the hearing.
           5. Curiously, however, the alleged examination and the alleged testimony
was not only not expanded upon by the Plaintiff in the Amended Complaint, but it was
never mentioned again. It is not mentioned in the Amended Complaint and it is not
mentioned in the Opposition. In fact, in ¶ 3 of the Opposition, the Plaintiff denies that the
Defendant was deposed in a pending state court action.


   The Amended Complaint should be dismissed because lack of “new evidence”
         concerning incriminating statements by the Defendant leaves
            intact the cause of the Original Complaint’s dismissal.
           6. Since the “new evidence” regarding incriminating testimony presented
verbally by Plaintiff at the January 22 Hearing has not been substantiated, the causes of
the Original Complaint’s dismissal remain intact in the Amended Complaint. As
discussed at length in the Amended Motion to Dismiss, the United States Supreme Court,
first in Bell Atl. Corp. v Twombly 550 US 544 (2007) and then again in Ashcroft v Iqbal,
556 US 662 (2009) has made it clear that a Complaint “should be dismissed if the
plaintiff has not offered factual allegations sufficient to render the claims facially
plausible” Bell Atlantic, 550 US at 570, and that legal conclusions alone, comprised of
“[t]hreadbare recitals of elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Ashcroft, 556 US at 678.


                                         Conclusion

           7. Plaintiff has not presented any evidence in the Amended Complaint or in



                                                                                            4
  Case 1-19-01120-cec        Doc 55     Filed 03/16/20     Entered 03/16/20 19:54:49




the Opposition to support his statements, made during the January 22 Hearing, that the
Original Complaint should not be dismissed because the Defendant had made statements
that incriminated him in the charges alleged. The causes for the dismissal of the Original
Complaint still stand and have not been refuted in the Amended Complaint. The

determination made by the Court when it dismissed the Original Complaint should
therefore remain: “Mr. David Salamon’s nexus to this action has not been adequately
pled.” The Amended Complaint should accordingly be dismissed with prejudice.


Dated: Astoria, New York
March 16, 2020

                                                     /s/ Phillip Mahony
                                                     Phillip Mahony, Esq.
                                                     MahonyLaw LLC
                                                     Steinway Law Offices
                                                     21-83 Steinway Street
                                                     Astoria, NY 11105
                                                     Phone 917-414-6795
                                                     phill@mahonylaw.com




                                                                                             5
